DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 05/24/2022.
Claims 1-20 are currently pending and have been examined. 
This action is made Nonfinal.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 10 recites, “the processor is configured to use the first sensor unit…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2020/0033888 A1) in view of Scharf (US 3778835 A) and Nishimura (US 2006/0113949 A1). 
Regarding claim 1, Han teaches,
A system for determining positional information of a rotorcraft (Apparatus, method and storage medium associated with UAV position estimation [0011]), the system comprising:
a central controller (a flight controller [0011]); and
a first sensor unit… in communication with the central controller (Sensors 354, Fig. 3), wherein the first sensor unit includes:
one or more first receivers configured to receive signals from a remote transmission source (a transmitter-receiver arrangement to transmit and receive communication signals [0011]);
a processor (flight controller 301 may be implemented with hardware/software combination… hardware 304 may include processor 332 [0033]) configured to determine a bearing of the rotorcraft relative to the remote transmission source based in part on the signals received from the remote transmission source, (Software 302 may include e.g., position control module 322, position estimation module 324 and position fusion module 326… position fusion module 326 may be configured to refine the nominal estimation of the position of UAV 102*, taking into account the relative positioning wireless signal (e.g., WiFi) data derived from the wireless (e.g., WiFi) signals received from other proximally located UAV 102 [0033] Examiner interprets other UAVs as remote transmission sources)…
a transmitter configured to transmit the bearing of the rotorcraft to [[a]] the central controller of the rotorcraft (a transmitter-receiver arrangement to transmit and receive communication signals, including receipt of global absolute positioning system (APS) signals from one or more APS sensors [0011] Examiner notes that the APS sensors can be onboard GPS receivers and the transmitter-receiver 346 arrangement is in communication with the flight controller 301).
However, Han does not teach that the first sensor unit is mounted to a first propeller assembly of the rotorcraft; and wherein the processor is configured to use the first sensor unit mounted to the first propeller assembly to determine an angular position of a propeller of the propeller assembly relative to the rotorcraft based in part on signals received from a signal source mounted to a stationary portion of the rotorcraft. However, Scharf teaches on a system for determining positional information of a rotorcraft, the system, comprising:
A sensor unit mounted to a first propeller assembly of the rotorcraft (In the embodiment shown in FIG. 1, the receiver means are located at the ends of a rotary blade of a helicopter [Col. 2 Ln. 12-14]), and in communication with the central controller, wherein the first sensor unit includes: one or more first receivers (1, 2) configured to receive signals from a remote transmission source;
a processor configured to determine a bearing of the rotorcraft relative to the remote transmission source based in part on the signals received from the remote transmission source, (In FIG. 1 it is desired to determine the bearing of formation helicopters A and B with respect to master helicopter C. Master helicopter C has a transmitter means located on it which transmits radio pulses toward formation helicopters A and B. Line LS in FIG. 1 is a line from the transmitter of master helicopter C to a point on rotary blade 8 which is midway between receiver means 1 and 2. The angle between the line LS and the helicopter blade 8 is the angle .gamma.. It is apparent that at some time during a 180.degree. rotation of blade 8, line LS will become perpendicular to the direction of the blade. Thus, in FIG. 1, helicopter blade 8 is shown in positions 1 and 2. Position 1 illustrates a time in the rotation of the blade when the angle .gamma. is at a value not equal to 90.degree.. However, as the blade moves in a clockwise direction from position 1 to position 2, the angle .gamma. moves closer to 90.degree. until at position 2, .gamma. is equal to 90.degree. and the line LS is the perpendicular bisector of the rotary blade 8. At this instant of time the pulses incident on receiver means 1 and 2 will arrive at the same time. This is because at this time receiver means 1 and 2 are at the same distance from the transmitter. Thus, if we can determine at this time the angle .phi., which is the angle between the rotary blade and the line in the direction of the heading of the helicopter, we can determine the relative bearing of the formation helicopter with respect to the master helicopter. [Col. 2 Ln. 24-50]), and wherein the processor is configured to determine an angular position of a propeller of the propeller assembly relative to the rotorcraft based in part on signals received from a [shaft encoder] (21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by implementing the rotating position detector as taught by Scharf. One of ordinary skill in the art would have been motivated to make this modification in order to  obtain higher resolution using moving sensors with a known location and minimal components to minimize potential collisions and streamline navigation (see [Col. 1 Ln. 1-14] of Scharf).
Neither Han nor Scharf teach that the angular position of a propeller is determined in part due to a signal source mounted to a stationary portion of the rotorcraft. However, Nishimura teaches on a method for detecting synchronous motor rotor position, comprising,
determine an angular position of a propeller… based in part on signals received from a signal source mounted to a stationary portion of the [same] rotorcraft (a synchronous motor having a stator wound around a stator coil and a rotor provided with magnetic poles, and a rotational position detector having a sensor rotor fixed to the rotor and a sensor stator disposed opposite to the sensor rotor for detecting a rotational position of the rotor are provided [Abstract] Examiner notes that the first sensor unit, propeller, and rotor would all be spinning together at the same speed, so determining the position of one would determine the position of the others)…
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by implementing the rotating position detector as taught by Nishimura. One of ordinary skill in the art would have been motivated to make this modification in order to improve the positional accuracy and stability of rotational position sensors in motors (see [0005] of Nishimura) to produce more accurate control and navigation of rotorcraft.
Regarding claim 3, Han teaches,
The system of claim 2, 
wherein the central controller is configured to control navigation of the rotorcraft based at least in part on the determined bearing (a flight controller… to control at least the one or more motors or engines to provide propulsive force to navigate the UAV, based at least in part on the APS and relative positioning signals [0011])… and at least in part on the received embedded information (Examiner notes that as modified above, the embedded signals contain navigation information [0055])
Regarding claim 7, Han teaches,
The system of claim 1, further comprising 
a second sensor unit (one or more APS sensors [0011] Examiner notes that Han teaches on multiple sensors)… configured to receive the signals from the remote transmission source (Software 302 may include e.g., position control module 322, position estimation module 324 and position fusion module 326… position fusion module 326 may be configured to refine the nominal estimation of the position of UAV 102*, taking into account the relative positioning wireless signal (e.g., WiFi) data derived from the wireless (e.g., WiFi) signals received from other proximally located UAV 102 [0033] Examiner interprets other UAVs as remote transmission sources).
Han does not teach on sensors mounted to a second propeller assembly of the rotorcraft, wherein the second sensor unit includes one or more second receivers. However, Scharf teaches on a helicopter bearing detection system, comprising,
A second sensor unit mounted to a second propeller assembly of the rotorcraft, wherein the second sensor unit includes one or more second receivers (In the embodiment shown in FIG. 1, the receiver means are located at the ends of a rotary blade of a helicopter. This rotary blade is a means for relatively rotating the receiver means about a common axis. Actually, the helicopter may have more than one blade in which case paired receiver means may be located at respective ends of each rotary blade. [Col. 2 Ln. 12-18] See also Fig. 1, Receiver Means 1 and 2 Examiner clarifies that receiver means 2 could be moved onto a secondary propeller/ rotor blade as specified in Scharf)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by implementing multiple rotating receivers as taught by Scharf. One of ordinary skill in the art would have been motivated to make this modification in order to obtain higher resolution using moving sensors with a known location and minimal components to minimize potential collisions and streamline navigation (see [Col. 1 Ln. 1-14] of Scharf).
Regarding claim 12, Han teaches,
The system of claim 1, 
wherein the remote transmission source comprises another rotorcraft (taking into account the relative positioning wireless signal (e.g., WiFi) data derived from the wireless (e.g., WiFi) signals received from other proximally located UAV 102 [0033]).
Regarding claim 13, Han teaches,
A method for determining positional information of a rotorcraft (Apparatus, method and storage medium associated with UAV position estimation [0011]), the method comprising: 
receiving, by a first sensor unit (a transmitter-receiver arrangement to transmit and receive communication signals [0011])… signals transmitted from a remote transmission source (taking into account the relative positioning wireless signal (e.g., WiFi) data derived from the wireless (e.g., WiFi) signals received from other proximally located UAV 102 [0033]); 
determining, by a processor of the first sensor unit (flight controller 301 may be implemented with hardware/software combination… hardware 304 may include processor 332 [0033]), a bearing of the rotorcraft relative to the remote transmission source based in part on the signals received from the remote transmission source; (Software 302 may include e.g., position control module 322, position estimation module 324 and position fusion module 326… position fusion module 326 may be configured to refine the nominal estimation of the position of UAV 102*, taking into account the relative positioning wireless signal (e.g., WiFi) data derived from the wireless (e.g., WiFi) signals received from other proximally located UAV 102 [0033] Examiner interprets other UAVs as remote transmission sources); 
transmitting, by a transmitter of the first sensor unit, the bearing of the rotorcraft to a central controller of the rotorcraft (a transmitter-receiver arrangement to transmit and receive communication signals, including receipt of global absolute positioning system (APS) signals from one or more APS sensors [0011] Examiner notes that the APS sensors can be onboard GPS receivers and the transmitter-receiver 346 arrangement is in communication with the flight controller 301).
However, Han does not teach that the first sensor unit is mounted to a first propeller assembly of the rotorcraft; and determining, by the processor and based on the first sensor unit mounted on the first propeller assembly, an angular position of a propeller of the propeller assembly relative to the rotorcraft based in part on signals received from a signal source mounted to a stationary portion of [another] rotorcraft. However, Scharf teaches on a helicopter bearing detection system, comprising,
sensor unit is mounted to a first propeller assembly of the rotorcraft (In the embodiment shown in FIG. 1, the receiver means are located at the ends of a rotary blade of a helicopter [Col. 2 Ln. 12-14])… 
determining, by the processor and based on the first sensor unit mounted on the first propeller assembly (In the embodiment shown in FIG. 1, the receiver means are located at the ends of a rotary blade of a helicopter [Col. 2 Ln. 12-14]), an angular position of a propeller of the propeller assembly relative to the rotorcraft based in part on signals received from a [a shaft encoder] (21)…
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by implementing the rotating position detector as taught by Scharf. One of ordinary skill in the art would have been motivated to make this modification in order to obtain higher resolution using moving sensors with a known location and minimal components to minimize potential collisions and streamline navigation (see [Col. 1 Ln. 1-14] of Scharf). 
Han does not teach that the angular position of a propeller is determined in part due to a signal source mounted to a stationary portion of the [same] rotorcraft. However, Nishimura teaches on a method for detecting synchronous motor rotor position, comprising,
determine an angular position of a propeller… based in part on signals received from a signal source mounted to a stationary portion of the [same] rotorcraft (a synchronous motor having a stator wound around a stator coil and a rotor provided with magnetic poles, and a rotational position detector having a sensor rotor fixed to the rotor and a sensor stator disposed opposite to the sensor rotor for detecting a rotational position of the rotor are provided [Abstract] Examiner notes that the first sensor unit, propeller, and rotor would all be spinning together at the same speed, so determining the position of one would determine the position of the others)…
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by implementing the rotating position detector as taught by Nishimura. One of ordinary skill in the art would have been motivated to make this modification in order to improve the positional accuracy and stability of rotational position sensors in motors (see [0005] of Nishimura) to produce more accurate control and navigation of rotorcraft.
Regarding claim 14, Han teaches the method as claimed and detailed above with respect to claim 13.
Han does not teach determining, by the processor, an angular position of the first sensor unit, wherein the bearing of the rotorcraft is determined based in part on the angular position. However, Scharf teaches on a system for determining positional information of a rotorcraft, the system, comprising:
determining, by the processor, an angular position of the first sensor unit based at least in part on the angular position of the propeller (In the embodiment shown in FIG. 1, the receiver means are located at the ends of a rotary blade of a helicopter [Col. 2 Ln. 12-14] Examiner explains that the first sensor unit is the receiver 1 or 2 at the end of the rotor blade, whose position is determined by the shaft encoder 21), wherein the bearing of the rotorcraft is determined based in part on the angular position (In FIG. 1 it is desired to determine the bearing of formation helicopters A and B with respect to master helicopter C. Master helicopter C has a transmitter means located on it which transmits radio pulses toward formation helicopters A and B. Line LS in FIG. 1 is a line from the transmitter of master helicopter C to a point on rotary blade 8 which is midway between receiver means 1 and 2. The angle between the line LS and the helicopter blade 8 is the angle .gamma.. It is apparent that at some time during a 180.degree. rotation of blade 8, line LS will become perpendicular to the direction of the blade. Thus, in FIG. 1, helicopter blade 8 is shown in positions 1 and 2. Position 1 illustrates a time in the rotation of the blade when the angle .gamma. is at a value not equal to 90.degree.. However, as the blade moves in a clockwise direction from position 1 to position 2, the angle .gamma. moves closer to 90.degree. until at position 2, .gamma. is equal to 90.degree. and the line LS is the perpendicular bisector of the rotary blade 8. At this instant of time the pulses incident on receiver means 1 and 2 will arrive at the same time. This is because at this time receiver means 1 and 2 are at the same distance from the transmitter. Thus, if we can determine at this time the angle .phi., which is the angle between the rotary blade and the line in the direction of the heading of the helicopter, we can determine the relative bearing of the formation helicopter with respect to the master helicopter. [Col. 2 Ln. 24-50]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by implementing the rotating position detector as taught by Scharf. One of ordinary skill in the art would have been motivated to make this modification in order to obtain higher resolution using moving sensors with a known location and minimal components to minimize potential collisions and streamline navigation (see [Col. 1 Ln. 1-14] of Scharf).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2020/0033888 A1) in view of Scharf (US 3778835 A) and Nishimura (US 2006/0113949 A1) in further view of Dammar (U.S. Pub. No. 2004/0251377 A1).
Regarding claim 2, Han teaches,
The system of claim 1,
… the transmitter is configured to transmit the… information to the central controller (a transmitter-receiver arrangement to transmit and receive communication signals, including receipt of global absolute positioning system (APS) signals from one or more APS sensors [0011] Examiner notes that the APS sensors can be onboard GPS receivers and the transmitter-receiver 346 arrangement is in communication with the flight controller 301).
Han does not teach the signals received from the remote transmission source include embedded information. However, Dammar teaches on a rotary aircraft (rotorcraft) in which the entire aircraft rotates about its center of mass, comprising,
wherein the signals received from the remote transmission source include embedded information (the information in the relatively rapidly varying pulse width modulated signal generates control data 35. The control data contains information about the desired pitch, roll, yaw and altitude of the rotorcraft. [0055]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing embedded signal information as taught by Dammar. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quantity of information that can be sent within signals and reduce bandwidth used.
Claims 4-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2020/0033888 A1) in view of Scharf (US 3778835 A) and Nishimura (US 2006/0113949 A1) in further view of Lee (U.S. Pub. No. 2011/0026364 A1).
Regarding claim 4, Han teaches on the system as detailed and claimed above with respect to claim 1.
Han does not teach that to determine the bearing the processor is configured to  determine a time at which a maximum intensity of the signals from the remote transmission source are received; and 2Atty. Dkt. No. 00100-0080-US determine an angular position of the first sensor unit at the time at which the maximum intensity of the signals from the remote transmission source are received. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
wherein to determine the bearing the processor is configured to determine a time at which a maximum intensity of the signals from the remote transmission source are received (including a measurement unit to measure time of flights of ultrasonic signals received by an ultrasonic signal receiver, and received intensities of the ultrasonic signals [0010]); and
determine an angular position of the first sensor unit (The calculator may calculate the direction angles based on the distances, the received intensities… [0013]) at the time at which the maximum intensity of the signals from the remote transmission source are received (112 and 114 of FIG. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the positioning triangulation and signal intensity analysis taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to improve 3D position estimation.
Regarding claim 5, Han teaches on the system as claimed and detailed above with respect to claim 4.
Han does not teach on a signal source mounted on a stationary portion the rotorcraft; one or more second receivers within the first sensor unit configured to receive signals from the signal source, wherein the processor is configured to determine the angular position of the first sensor unit based at least in part on the angular position of the propeller. However, Scharf teaches on a helicopter bearing detection system, comprising,
a signal source mounted on a stationary portion of the rotorcraft (the shaft encoder 21, which is a stationary sensor/ signal source used to determine the propeller’s angle); 
one or more second receivers within the first sensor unit configured to receive signals from the signal source, wherein the processor is configured to determine the angular position of the first sensor unit based at least in part on the angular position of the propeller (In FIG. 1 it is desired to determine the bearing of formation helicopters A and B with respect to master helicopter C. Master helicopter C has a transmitter means located on it which transmits radio pulses toward formation helicopters A and B. Line LS in FIG. 1 is a line from the transmitter of master helicopter C to a point on rotary blade 8 which is midway between receiver means 1 and 2. The angle between the line LS and the helicopter blade 8 is the angle .gamma.. It is apparent that at some time during a 180.degree. rotation of blade 8, line LS will become perpendicular to the direction of the blade. Thus, in FIG. 1, helicopter blade 8 is shown in positions 1 and 2. Position 1 illustrates a time in the rotation of the blade when the angle .gamma. is at a value not equal to 90.degree.. However, as the blade moves in a clockwise direction from position 1 to position 2, the angle .gamma. moves closer to 90.degree. until at position 2, .gamma. is equal to 90.degree. and the line LS is the perpendicular bisector of the rotary blade 8. At this instant of time the pulses incident on receiver means 1 and 2 will arrive at the same time. This is because at this time receiver means 1 and 2 are at the same distance from the transmitter. Thus, if we can determine at this time the angle .phi., which is the angle between the rotary blade and the line in the direction of the heading of the helicopter, we can determine the relative bearing of the formation helicopter with respect to the master helicopter. This relative bearing angle in this case is 90.degree. + .phi.. We can further determine the absolute bearing angle by subtracting from the relative bearing angle the angle that the line in the direction of the heading of the craft makes with the reference direction. This angle in FIG. 1 is the angle .theta., and so in FIG. 1 the absolute bearing angle will be equal to 90.degree. + .phi. - .theta.. .theta., of course, can be determined by a standard direction sensor such as a compass or gyroscope. .phi., the angle between the rotor blade and the direction of the heading of the helicopter can be determined by any standard device used for determining the instantaneous position of a rotating shaft, such as a magnetic or optical shaft encoder. [Col. 2 Ln. 24-64]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by implementing the rotating position detector as taught by Scharf. One of ordinary skill in the art would have been motivated to make this modification in order to obtain higher resolution using moving sensors with a known location and minimal components to minimize potential collisions and streamline navigation (see [Col. 1 Ln. 1-14] of Scharf).
The combination of Han and Scharf do not explicitly teach that the stationary signal source is mounted on a stationary portion of the rotorcraft. However, Nishimura teaches on a method for detecting synchronous motor rotor position, where sensors mounted on a stationary stator communicate with sensors on a rotating rotor to determine angular position (a synchronous motor having a stator wound around a stator coil and a rotor provided with magnetic poles, and a rotational position detector having a sensor rotor fixed to the rotor and a sensor stator disposed opposite to the sensor rotor for detecting a rotational position of the rotor are provided [Abstract]). In this case the sensor on the stationary stator would be the stationary signal source used for determining propeller angular position.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by implementing the stationary stator sensor as taught by Nishimura. One of ordinary skill in the art would have been motivated to make this modification in order to improve the positional accuracy and stability of rotational position sensors in motors (see [0005] of Nishimura) to produce more accurate control and navigation of rotorcraft.
Regarding claim 6, Han does not explicitly teach that the signal source comprises an infrared light emitting diode, a magnet, a switch, or an encoder. However, Nishimura teaches on a helicopter bearing detection system, comprising,
The system of claim 5, 
wherein the signal source comprises an infrared light emitting diode, a magnet, a switch, or an encoder (FIG. 1 is a block diagram of a motor apparatus for explaining an adjustment method of rotor position detection of a synchronous motor of Embodiment 1 according to the present invention. A synchronous motor apparatus includes a synchronous motor 1 having a permanent magnet field or winding field and a controller for controlling the synchronous motor 1. The controller includes a resolver 2, which is a rotational position detector, for detecting a rotor position of the synchronous motor 1; a phase computing unit 3 for computing a rotor position angle .theta. from an output of the resolver 2 Examiner notes that the magnetic poles of the motor are used by during rotor position detection).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by implementing the rotating position detector and magnetic poles as taught by Nishimura. One of ordinary skill in the art would have been motivated to make this modification in order to improve the positional accuracy and stability of rotational position sensors in motors (see [0005] of Nishimura) to produce more accurate control and navigation of rotorcraft.
Regarding claim 10, Han teaches 
The system of claim 1,
the processor is further configured to determine an elevation of the rotorcraft (position control module 322 may receive… current altitude data 404 [0046])
Han does not explicitly teach determining an elevation of the rotorcraft relative to the remote transmission source based on the signals received from the remote transmission source. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
determining an elevation of the rotorcraft relative to the remote transmission source based on the signals received from the remote transmission source (FIG. 4, r1 and r2; an estimator to estimate a 3D position of the ultrasonic signal receiver based on the distances and the direction angles [0010]. Examiner interprets 3D position to include elevation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the positioning triangulation taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to improve 3D position estimation.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2020/0033888 A1) in view of Scharf (US 3778835 A) and Nishimura (US 2006/0113949 A1) in further view of Dammar (U.S. Pub. No. 2004/0251377 A1) in further view of Lee (U.S. Pub. No. 2011/0026364 A1).
Regarding claim 8, Han teaches,
The system of claim 7, wherein 
the one or more first receivers (a transmitter-receiver arrangement to transmit and receive communication signals [0011])…
Han does not explicitly teach wherein the one or more first devices are a known distance from the one or more second receivers, and where in the central controller is configured to: determine a first angle of the one or more first receivers relative to the remote transmission source, determine a second angle of the one or more second receivers relative to the remote transmission source, and determine a distance from the remote transmission source based on the first angle, the second angle, and the known distance. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
wherein the one or more first devices are a known distance from the one or more second devices (predetermined distance [0049], FIG. 1, 112 and 114) and wherein the central controller (FIG. 1, 140) is configured to: 
determine a first angle of the one or more first receivers relative to the remote transmission source (FIG. 4, theta1);
determine a second angle of the one or more second receivers relative to the remote transmission source (FIG. 4, theta2); and
determine a distance from the remote transmission source based on the first angle, the second angle, and the known distance (FIG. 4, r1 and r2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the positioning triangulation taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to decrease the time to determine a 3D position estimation.
Examiner notes that Lee does not teach two receivers and a remote transmitter, however, the purpose of this reference is to teach calculating the distances between two devices mounted on the same body with known distance and a remote device. However, Scarf does teach on two receivers (See Fig. 1, Receiver Means 1 and 2) and one remote transmitter (See Fig. 1, transmitter on Master Helicopter C). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by implementing the multiple receivers and transmitter as taught by Scharf. One of ordinary skill in the art would have been motivated to make this modification in order to obtain higher resolution using moving sensors with a known location and minimal components to minimize potential collisions and streamline navigation (see [Col. 1 Ln. 1-14] of Scharf).
Regarding claim 9, Han teaches on the system as detailed and claimed above with respect to claim 8.
Han does not explicitly teach the first angle is determined based in part on a time at which the one or more first receivers receive a maximum intensity of the signals from the remote transmission source. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
the first angle (FIG. 4, theta1) is determined based in part on a time at which the one or more first receivers receive a maximum intensity of the signals from the remote transmission source (there may be provided a 3D position estimation method, including measuring time of flights of ultrasonic signals received by an ultrasonic signal receiver, and received intensities of the ultrasonic signals [0022]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the positioning triangulation and signal intensity analysis taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to decrease the time to determine a 3D position estimation.
Claims 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2020/0033888 A1) in view of Scharf (US 3778835 A) and Nishimura (US 2006/0113949 A1) in further view of Lee (U.S. Pub. No. 2011/0026364 A1).
Regarding claim 11, Han teaches on the system as detailed and claimed above with respect to claim 10.
Han does not explicitly teach the one or more first receivers configured to receive signals from the remote transmission source comprise a first receiver positioned at a first vertical angle relative to the remote transmission source and a second receiver positioned at a second vertical angle relative to the remote transmission source, and wherein the processor analyzes the signals received by the first receiver and the second receiver to determine the elevation of the rotorcraft relative to the remote transmission source. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
wherein the one or more first device configured to receive signals from the remote transmission source comprise a first device positioned at a first vertical angle relative to the remote transmission source (FIG. 4, theta1- Examiner notes the references in FIG. 2 to axis of vertical angles.) and a second device positioned at a second vertical angle relative to the remote transmission source (FIG. 4, theta2), and wherein the processor analyzes the signals received by the first device and the second device to determine the elevation of the rotorcraft relative to the remote transmission source (FIG. 4, r1 and r2; an estimator to estimate a 3D position of the ultrasonic signal receiver based on the distances and the direction angles [0010]. Examiner interprets 3D position to include elevation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the positioning triangulation taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to increase the specificity of the 3D position estimation.
Examiner notes that Lee does not teach two receivers and a remote transmitter, however, the purpose of this reference is to teach calculating the distances between two devices mounted on the same body with known distance and a remote device. However, Scarf does teach on two receivers (See Fig. 1, Receiver Means 1 and 2) and one remote transmitter (See Fig. 1, transmitter on Master Helicopter C). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by implementing the multiple receivers and transmitter as taught by Scharf. One of ordinary skill in the art would have been motivated to make this modification in order to obtain higher resolution using moving sensors with a known location and minimal components to minimize potential collisions and streamline navigation (see [Col. 1 Ln. 1-14] of Scharf).
Regarding claim 15, Han teaches,
The method of claim 13, further comprising: 4Atty. Dkt. No. 00100-0080-US 
receiving, by a… sensor unit… of the rotorcraft (a transmitter-receiver arrangement to transmit and receive communication signals [0011]), the signals transmitted from the remote transmission source (taking into account the relative positioning wireless signal (e.g., WiFi) data derived from the wireless (e.g., WiFi) signals received from other proximally located UAV 102 [0033] Examiner interprets other UAVs as remote transmission sources)…
Han does not teach wherein the first sensor unit and the second sensor unit are a known distance from one another; determining a first angle of the first sensor unit relative to the remote transmission source; determining a second angle of the second sensor unit relative to the remote transmission source; and determining a distance from the remote transmission source based on the first angle, the second angle, and the known distance. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
wherein the first sensor unit and the second sensor unit are a known distance from one another (predetermined distance [0049], FIG. 1, 112 and 114); 
determining a first angle (FIG. 4, theta1) of the first sensor unit relative to the remote transmission source (FIG. 4, 120);
determining a second angle (FIG. 4, theta2) of the second sensor unit relative to the remote transmission source (FIG. 4, 120); and
determining a distance (FIG. 4, r1 and r2) from the remote transmission source (FIG. 4, 120) based on the first angle, the second angle, and the known distance (estimator to estimate a 3D position of the ultrasonic signal receiver based on the distances and the direction angles [0010]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the positioning triangulation taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to improve the 3D position estimation by decreasing the error during the position estimation.
Han does not explicitly teach a second sensing unit. However, Dan teaches on an UAV control system with multiple receivers, comprising, However, Scharf teaches on a helicopter bearing detection system, that has multiple sensing units (See Fig. 1, Receiver Means 1 and 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by implementing multiple receivers as taught by Scharf. One of ordinary skill in the art would have been motivated to make this modification in order to determine an aircraft’s bearing using minimal components and improving aircraft navigation so as to minimize potential collisions and streamline control (see [Col. 1 Ln. 1-14] of Scharf).
Regarding claim 16, Han teaches the method as claimed and detailed above with respect to claim 15.
Han does not teach determining a time at which the first sensor unit receives a maximum intensity of the signals from the remote transmission source; and determining the first angle based in part on an angular position of the first sensor unit. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
determining a time at which the first sensor unit receives a maximum intensity of the signals from the remote transmission source (including a measurement unit to measure time of flights of ultrasonic signals received by an ultrasonic signal receiver, and received intensities of the ultrasonic signals [0010]); 
determining the first angle based in part on the angular position of the first sensor unit (The calculator may calculate the direction angles based on the distances, the received intensities… [0013]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the positioning triangulation and signal intensity analysis taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to improve the 3D position estimation by decreasing the error during the position estimation.
Han does not teach determining, based at least in part on the angular position of the propeller, an angular position of the first sensor at the time at which the first sensor unit receives the… signals. However, Nishimura teaches on a method for detecting synchronous motor rotor position, comprising,
determining, based at least in part on the angular position of the propeller, an angular position of the first sensor at the time at which the first sensor unit receives… the signals (a synchronous motor having a stator wound around a stator coil and a rotor provided with magnetic poles, and a rotational position detector having a sensor rotor fixed to the rotor and a sensor stator disposed opposite to the sensor rotor for detecting a rotational position of the rotor are provided [Abstract] Examiner notes that the first sensor unit, propeller, and rotor would all be spinning together at the same speed, so determining the position of one would determine the position of the others)…
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by implementing the rotating position detector as taught by Nishimura. One of ordinary skill in the art would have been motivated to make this modification in order to improve the positional accuracy and stability of rotational position sensors in motors (see [0005] of Nishimura) to produce more accurate control and navigation of rotorcraft.
Regarding claim 17, Han teaches,
The method of claim 15, 
further comprising determining, by the processor of the sensor unit, an elevation of the rotorcraft (position control module 322 may receive… current altitude data 404 [0046])…
Han does note teach that the elevation is determined relative to the remote transmission source. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
an elevation… relative to the remote transmission source (FIG. 4, r1 and r2- Examiner notes Lee says, an estimator to estimate a 3D position of the ultrasonic signal receiver based on the distances and the direction angles. Examiner interprets 3D position to include elevation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the 3D positioning taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to improve the 3D position estimation by decreasing the error during the position estimation.
Regarding claim 18, Han teaches on the method as claimed and detailed above with respect to claim 17.
Han does not teach receiving first signals with a first receiver of the first sensor unit positioned at a first vertical angle relative to the remote transmission source; receiving second signals with a second receiver of the first sensor unit positioned at a second vertical angle relative to the remote transmission source; and determining the elevation by analyzing the first signals and the second signals. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
receiving first signals with a first device of the first sensor unit positioned at a first vertical angle (FIG. 4, theta1- Examiner notes the references in FIG. 2 to axis of vertical angles) relative to the remote transmission source (FIG. 4, 120);
receiving second signals with a second device of the first sensor unit positioned at a second vertical angle (FIG. 4, theta2) relative to the remote transmission source (FIG. 4, 120); and
determining the elevation by analyzing the first signals and the second signals (FIG. 4, r1 and r2; an estimator to estimate a 3D position of the ultrasonic signal receiver based on the distances and the direction angles [0010]. Examiner interprets 3D position to include elevation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the 3D positioning taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to improve the 3D position estimation by decreasing the error during the position estimation.
Examiner notes that Lee does not teach two receivers and a remote transmitter, however, the purpose of this reference is to teach calculating the distances between two devices mounted on the same body with known distance and a remote device. However, Scarf does teach on two receivers (See Fig. 1, Receiver Means 1 and 2) and one remote transmitter (See Fig. 1, transmitter on Master Helicopter C). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by implementing the multiple receivers and transmitter as taught by Scharf. One of ordinary skill in the art would have been motivated to make this modification in order to determine an aircraft’s bearing using minimal components and improving aircraft navigation so as to minimize potential collisions and streamline control (see [Col. 1 Ln. 1-14] of Scharf).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2020/0033888 A1) in view of Scharf (US 3778835 A) and Nishimura (US 2006/0113949 A1) in further view of Lee (U.S. Pub. No. 2011/0026364 A1) and Dammar (U.S. Pub. No. 2004/0251377 A1).
Regarding claim 19, Han teaches on the method as claimed and detailed above with respect to claim 17.
Han does not teach on receiving, by the first sensor unit, embedded information in the signals transmitted by the remote transmission source; and 5Atty. Dkt. No. 00100-0080-US controlling, by the central controller, navigation of the rotorcraft based at least in part on the determined bearing, the determined distance, the determined elevation, and at least in part on the received embedded information. However, Dammar teaches on a rotary aircraft (rotorcraft) in which the entire aircraft rotates about its center of mass, comprising,
receiving, by the first sensor unit, embedded information in the signals transmitted by the remote transmission source (the information in the relatively rapidly varying pulse width modulated signal generates control data 35. The control data contains information about the desired pitch, roll, yaw and altitude of the rotorcraft. [0055]); and
controlling, by the central controller, navigation of the rotorcraft (The microcontroller 45 generates a series of control signals 46 that drive the propeller motors (not drawn). [0060]) based at least in part on the determined bearing, the determined distance, the determined elevation (orientation of the rotorcraft [0060]), and at least in part on the received embedded information (the information in the relatively rapidly varying pulse width modulated signal generates control data 35 [0055]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the embedded information and navigation taught by Dammar. One of ordinary skill in the art would have been motivated to make this modification in order to communicate and carry out complex commands to a UAV.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2020/0033888 A1) in view of Scharf (US 3778835 A),Nishimura (US 2006/0113949 A1),Lee (U.S. Pub. No. 2011/0026364 A1) and Dammar (U.S. Pub. No. 2004/0251377 A1) in further view of Mustafic (US 2018/0247544 A1).
Regarding claim 20, Han teaches on the method as claimed and detailed above with respect to claim 19.
Han does not teach that the embedded information comprises at least one of an identifier of the remote transmission source, an instruction to proceed to a given location, and a location of an object relative to the remote transmission source. However, Mustafic teaches on a method of managing flight plans, comprising, 
the embedded information comprises at least one of an identifier of the remote transmission source (the UAV 105 processes the signal to obtain (e.g., extract) one or more identifiers in the signal that identify the base station [0089]), an instruction to proceed to a given location (the UAV 105 receives flight plan information that includes a flight route and a listing of base stations. The flight route may be based on the beginning point 145A and the destination point [0083], FIG. 2 block 205), and a location of an object relative to the remote transmission source (the UAV 105 identifies the transition point 150A. In an aspect, the UAV 105 may determine (e.g., define) a position or range of positions of the transition point 150A. For example, the UAV 105 may determine the distance between the base station 125A and the base station 125B and determine a position or range of positions at which to transition from connecting to the base station 125A to connecting to the base station 125B [0087], FIG. 2, block 215).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the signal identification and command transmission of Mustafic. One of ordinary skill in the art would have been motivated to make this modification in order improve the ability to handle events such as link loss and/or inability to establish connectivity to the network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shaw (US 3550130 A) teaches on a passive direction finder which utilizes the Doppler frequency shift produced by rotation of a helicopter rotor blade to determine the bearing to a non-cooperative radio transmitter or other source of electromagnetic radiation. The system employs two receiving antennas, one located on the rotor blade, preferably on the tip of the blade, and the other located on the fuselage of the helicopter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666